Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's traversal in regards to claims 2, 6-11 are persuasive. Accordingly, claims 2, 6-11 are considered for examinatio. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-5, 12-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “a hard mask layer with a top side, a bottom side, and at least one seed opening, the bottom side of the hard mask layer being integrally bonded to the top side of the p+ substrate layer or integrally bonded to the top side of the p- layer, wherein the n- region extends over an edge region, adjacent to the seed opening of the top side of the hard mask layer and above or within the seed opening, and wherein the n- region is arranged within the seed opening and arranged in the edge region on the top side of the hard mask layer”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 2, 6-11:  The primary reason for the allowance of the claims is the inclusion of the limitation “a hard mask layer with a top side, a bottom side, and at least one seed opening, the bottom side of the hard mask layer being integrally bonded to the top side of the n+ layer, wherein the n- region extends within the seed opening and over an edge region adjacent to the seed opening of the top side of the hard mask layer, and wherein the n- region within the seed opening is integrally bonded to the top side of the n+ substrate layer and in the edge region of the top side of the hard mask to the hard mask layer”, in all of the claims in combination with the remaining features of independent claim 2.
Dudek (US 2018/0277686) teaches a p+/n+ substrate layer (Fig.1-2, elements 12/18) with a top side and a bottom side and comprising a GaAs compound or consisting of GaAs; a p-/n- layer (Fig.1-2, elements 14/15) with a top side and a bottom side and comprising a GaAs compound or consisting of GaAs; an n- /p- region (Fig.1-2, element 15) with a top side, a bottom side, a layer thickness of 10 .mu.m-150 .mu.m (paragraph 0007) and comprising a GaAs compound or consisting of GaAs; an n+/p+ layer (Fig.1-2, elements 18/12) with a top side and a bottom side and comprising a GaAs compound or consisting of GaAs; a first metallic contact layer (Fig.1-2, element 20) and a second metallic contact layer (Fig.1-2, element 22), the first metallic contact layer being is integrally bonded to the bottom side of the p+ substrate layer, the second metallic contact layer being integrally bonded to the top side of the n+ layer.
However, Dudek does not teach or render obvious the above-quoted features recited in independent claims 1, 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813